11-2892-cv
    McGowan v. Federal Housing Authority


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 10th day of July, two thousand fourteen.

    PRESENT:    AMALYA L. KEARSE,
                ROSEMARY S. POOLER,
                      Circuit Judges,
                LAWRENCE E. KAHN,
                      District Judge.*
    _____________________________________

    VERONICA MCGOWAN,

                            Plaintiff-Appellant,

                    v.                                                 11-2892-cv

    FEDERAL HOUSING AUTHORITY, AKA
    MANAGER HUD, et al.,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                       Veronica McGowan, pro se, Staten Island, NY.

    FOR DEFENDANTS -APPELLEES:                     Kelly D. MacNeal, Acting General Counsel, Donna
                                                   M. Murphy and Jeffrey Niederhoffer, Of Counsel,
                                                   New York City Housing Authority, New York, NY


            *
          Judge Lawrence E. Kahn, of the United States District Court for the Northern District of
    New York, sitting by designation.
                                                (for defendant-appellee New York City Housing
                                                Authority).

                                                Michael A. Cardozo, Corporation Counsel of the
                                                City of New York, Elizabeth S. Natrella, Of
                                                Counsel, Peter Gabrielli, Law Student on the Brief,
                                                New York, NY (for defendant-appellee City of New
                                                York).

                                                Preet Bharara, United States Attorney for the
                                                Southern District of New York, Brandon H. Cowart
                                                and Sarah S. Normand, Assistant United States
                                                Attorneys, Of Counsel, New York, NY (for
                                                defendant-appellee United States Department of
                                                Housing and Urban Development).

          Appeal from a judgment of the United States District Court for the Southern District of

New York (Jones, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Veronica McGowan, proceeding pro se, appeals from the district court’s

judgment granting the defendants’ motions to dismiss her amended complaint. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo the dismissal of a complaint under Fed. R. Civ. P. 12(b)(6), accepting

the factual allegations in the complaint as true and drawing all reasonable inferences in

plaintiff’s favor. See Chase Grp. Alliance LLC v. City of N.Y. Dep’t of Fin., 620 F.3d 146, 150

(2d Cir. 2010). To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). “A claim has


                                                    2
facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       Additionally, “[o]n appeal from a judgment entered pursuant to Federal Rule of Civil

Procedure 12(b)(1), we review conclusions of law de novo.” Sharkey v. Quarantillo, 541 F.3d

75, 82 (2d Cir. 2008) (internal quotation marks omitted). “[W]here, as here, the case is at the

pleading stage and no evidentiary hearings have been held,” we accept as true all factual

allegations in the complaint and draw all reasonable inferences in the plaintiff’s favor. Id. at 83.

       Here, we conclude that the district court properly granted the defendants’ motions to

dismiss for substantially the same reasons as those stated in the court’s decision. As the district

court indicated, McGowan failed to state a cause of action based on her allegation that the

defendants had denied or unduly delayed her application for government housing assistance,

primarily because she did not plausibly allege that the defendants’ conduct was discriminatory or

unconstitutional in violation of federal law. McGowan has not meaningfully challenged this

conclusion on appeal.

       We have considered all of McGowan’s contentions on this appeal and have found in

them no basis for reversal. Accordingly, the judgment of the district court is AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                  3